UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6188



STANLEY PATRICK MITCHELL,

                                           Petitioner - Appellant,

          versus


RONALD MOATS; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-2660-AW)


Submitted:   July 2, 1998                  Decided:   July 30, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Patrick Mitchell, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stanley Patrick Mitchell seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(1994) (current version at 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998)). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny Mitchell’s applica-

tion to proceed in forma pauperis, deny Mitchell’s motion for

authorization for preparation of transcript at government expense,

and dismiss the appeal on the reasoning of the district court.

Mitchell v. Moats, No. CA-95-2660-AW (D. Md. Dec. 31, 1997). See

Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23, 1997)

(No. 96-6298). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2